      Case 3:20-cv-02749-LC-EMT Document 17 Filed 06/25/20 Page 1 of 5



                                                                              Page 1 of 5

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DALE A. CASTRO,
    Plaintiff,

vs.                                           Case No.: 3:20cv2337/LAC/EMT

WARDEN C. MAIORANA,
     Defendant.
___________________________________/

                     REPORT AND RECOMMENDATION

      Plaintiff Dale A. Castro (“Castro”), an inmate of the Florida Department of

Corrections (“FDOC”) proceeding pro se and in forma pauperis, has filed a civil

rights complaint under 42 U.S.C. § 1983 (ECF No. 1).

      This case was referred to the undersigned for the issuance of all preliminary

orders and any recommendations to the district court regarding dispositive matters.

See N.D. Fla. Loc. R. 72.2(C); see also 28 U.S.C. § 636(b)(1)(B), (C); Fed. R. Civ.

P. 72(b). After careful consideration of the issues presented in Castro’s Complaint,

it is the opinion of the undersigned that his Complaint should be dismissed for failure

to state a claim upon which relief may be granted, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1).
       Case 3:20-cv-02749-LC-EMT Document 17 Filed 06/25/20 Page 2 of 5



                                                                                Page 2 of 5

I.     STATUTORY SCREENING STANDARD

       Because Castro is a prisoner proceeding in forma pauperis, the court must

dismiss this case if the court determines that his Complaint fails to state a claim upon

which relief may be granted.         28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

Dismissals for failure to state a claim are governed by the same standard as Rule

12(b)(6). See Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). The

allegations of the Complaint are taken as true and construed in the light most

favorable to Castro. See Davis v. Monroe Cty. Bd. of Educ., 120 F.3d 1390, 1393

(11th Cir. 1997).

       To survive dismissal at the screening phase, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

and citation omitted). Plausibility means “more than a sheer possibility that a

defendant has acted unlawfully.” Id. The determination of whether a complaint

states a plausible claim for relief is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679

(citation omitted). The court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Id. at 678 (quotation marks and citation omitted).

And “bare assertions” that “amount to nothing more than a “formulaic recitation of

Case No.: 3:20cv2337/LAC/EMT
       Case 3:20-cv-02749-LC-EMT Document 17 Filed 06/25/20 Page 3 of 5



                                                                                           Page 3 of 5

the elements” of a claim “are conclusory and not entitled to be assumed true.” Id. at

681 (quotation marks and citation omitted). Stated succinctly:

           Pleadings that, because they are no more than conclusions, are not
       entitled to the assumption of truth. While legal conclusions can provide
       the framework of a complaint, they must be supported by factual
       allegations. When there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether they plausibly
       give rise to an entitlement to relief.

Id. at 679.

II.    DISCUSSION

       Castro names C. Maiorana, the Warden of Blackwater River Correctional

Facility, as the sole Defendant in this case (ECF No. 1 at 1–2). Quite simply, Castro

states he wants to change his name to John Doe (id. at 3–5). Presumably, Warden

Maiorana denied his request.

       Castro’s Complaint does not mention any federal law that Warden Maiorana

violated, or any conduct which deprived him (Castro) of a constitutional right.

Furthermore, Warden Maiorana has no legal authority to grant Castro a legal name

change. Under Florida law, only Florida state courts have jurisdiction to change the

name of any person residing in the state. See Fla. Stat. § 68.07.1 Therefore, if


       1
         Castro is advised that if he was convicted of a felony after June 15, 1995, his civil rights
have been suspended, see Fla. Stat. § 944.292(1), and he is not eligible for a legal name change.
See Fla. Stat. § 68.07(2)(l); see also Finfrock v. State, 932 So. 2d 437, 438 (Fla. 4th DCA 2006).
Case No.: 3:20cv2337/LAC/EMT
       Case 3:20-cv-02749-LC-EMT Document 17 Filed 06/25/20 Page 4 of 5



                                                                                         Page 4 of 5

Warden Maiorana denied Castro’s request for a name change, this conduct did not

violate Castro’s state or federal rights.

III.   CONCLUSION

       Accepting Castro’s factual allegations as true and liberally construing them in

the light most favorable to Castro, he has not alleged facts which state a plausible

federal claim against Warden Maiorana. Ordinarily, a party must be given at least

one opportunity to amend before the district court dismisses the complaint. See

Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005). However, “[a]

district court need not . . . allow an amendment . . . where amendment would be

futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). Here, Castro’s

claim concerning Warden Maiorana’s failure to change his name is unarguably

without legal merit, and the pleading deficiency cannot be cured by amendment.

Therefore, this action should be dismissed, with prejudice, for failure to state a claim

upon which relief may be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(ii) and

§ 1915A(b)(1).2




       2
         The “Relief” section of the complaint form instructs Castro to state briefly what he wants
the court to do for him (see ECF No. 1 at 5). Castro wrote, “My name to be John Doe, and my
medical needs.” (id.). If Castro wishes to bring federal claims concerning his medical treatment
at Blackwater River C.F. (or lack thereof), he may assert those claims in a separate civil rights
action.
Case No.: 3:20cv2337/LAC/EMT
       Case 3:20-cv-02749-LC-EMT Document 17 Filed 06/25/20 Page 5 of 5



                                                                           Page 5 of 5

       Accordingly, it is respectfully RECOMMENDED:

       1.     This case be DISMISSED with prejudice for failure to state a claim

upon which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

§ 1915A(b)(1); and

       2.     The clerk of court be directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 19th day of May 2020.

                                   /s/ Elizabeth M. Timothy
                                   ELIZABETH M. TIMOTHY
                                   CHIEF UNITED STATES MAGISTRATE JUDGE


                               NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations must be
filed within fourteen (14) days after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only and does not control. A copy of objections must be served upon all other
parties. If a party fails to object to the magistrate judge’s findings or
recommendations as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal the district
court’s order based on the unobjected-to factual and legal conclusions. See 11th
Cir. Rule 3-1; 28 U.S.C. § 636.




Case No.: 3:20cv2337/LAC/EMT
